     Case 18-29247         Doc 34    Filed 02/26/19 Entered 02/26/19 10:37:22            Desc Main
                                       Document     Page 1 of 3

This order is SIGNED.


Dated: February 26, 2019
                                                   JOEL T. MARKER
                                                 U.S. Bankruptcy Judge


   David L. Fisher (11570)
   Fisher Law Group PLLC
   2825 E Cottonwood Pkwy Ste 500
   Cottonwood Heights, UT 84121
   Phone: 801-931-9001
   E-mail: fisherlawllc@lawyer.com
   Attorney for Debtor



                          IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF UTAH


    In re:                                              Case No. 18-29247

    Newley Bowdean Welch                                Chapter 13

    Debtor                                              Judge: Joel T. Marker


     ORDER GRANTING MOTION TO EXTEND DEADLINE FOR FILING DEBTOR’S
      SCHEDULES PURSUANT TO 11 U.S.C. § 521 AND FED. R. BANKR. P. 1007(c)



             This matter is before the Court on the Motion To Extend Deadline For Filing Debtor’s

   Schedules Pursuant To 11 U.S.C. § 521 And Fed. R. Bankr. P. 1007(c) (“Motion”) filed by

   Newley Bowdean Welch (“Debtor”) at docket entry 32. The Motion requests entry of an order

   granting Debtor an extension of time, up to and including January 28, 2019, within which to file

   the Schedules. The Court has considered the Motion and applicable law. Based thereon, the

   Court hereby finds that good and sufficient cause exists for granting the relief requested in the

   Motion.

                                                    1
Case 18-29247     Doc 34    Filed 02/26/19 Entered 02/26/19 10:37:22            Desc Main
                              Document     Page 2 of 3




    Accordingly, IT IS HEREBY ORDERED that:

    1.    The Motion is GRANTED in all respects.

    2.    The Debtor has been granted an extension of time to file the Schedules, Statement of

          Financial Affairs, Chapter 13 Statement of Monthly Income, and other documents

          required by 11 U.S.C. § 521 and Bankruptcy Rule 1007(b) on or before January 28,

          2019.




                  -------------- END OF DOCUMENT --------------------




                                           2
  Case 18-29247      Doc 34     Filed 02/26/19 Entered 02/26/19 10:37:22          Desc Main
                                  Document     Page 3 of 3




                   DESIGNATION OF PARTIES TO RECEIVE SERVICE

Service of the foregoing ORDER GRANTING MOTION TO EXTEND DEADLINE FOR
FILING DEBTOR’S SCHEDULES PURSUANT TO 11 U.S.C. § 521 AND FED. R.
BANKR. P. 1007(c) will be effected through the Bankruptcy Noticing Center to each party listed
below:
By CM/ECF to:
• P. Matthew Cox – bankruptcy_pmc@scmlaw.com

• Nathan R. Firouzi – nfirouzi@agutah.gov; txbankrupt@utah.gov;linallred@utah.gov

• David L. Fisher – fisherlawllc@lawyer.com; fisherdr81428@notify.bestcase.com

• Lon Jenkins – ecfmail@ch13ut.org; lneebling@ch13ut.org

• Brian J. Porter – brian@hwmlawfirm.com

• United States Trustee – USTPRegion19.SK.ECF@usdoj.gov



By U.S. Mail to:

Newley Bowdean Welch
12556 South Brundisi Way
Herriman, UT 84096




                                               3
